Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Krieger on Tuesday August 9, 2022.
The following amendments are with respect to the supplemental amendments filed July 13, 2022.
The application has been amended as follows: 

Claim 7 has been changed to depend from claim 5. 
Allowable Subject Matter
Claims 1-5, 7-18 and 21-22 are now allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of independent claim 1 is the inclusion of the backup steps mounted on a side of the support rail opposite the support rail slot or a side of the actuator housing opposite the actuator housing slot, wherein each of the plurality of backup steps extends in a direction away from the step, in combination with all of the other features and limitations set forth in the claim. The primary reason for allowance of independent claim 13 is the inclusion of the plurality of backup steps mounted on an opposite side of the support rail opposite the first side of the support rail or on an opposite side of the actuator housing opposite the first side of the actuator housing, wherein each of the plurality of backup steps extends in a direction away from the step, in combination with all of the other features and limitations set forth in the claim.
As can be seen in the previously cited and applied prior art there are many known examples of access ladder assemblies for work vehicles comprising slidably movable steps, or step assemblies movable to different positions, with or without actuators. However, none alone, or in combination disclosed or made obvious access ladder assembly comprising a plurality of backup steps connected as claimed by the applicant, in combination with all of the other features, including but not limited to the crossbar, support rail, slider, actuator housing, actuator and step. In each of the independent claims applicant details and access ladder assembly and/or system not anticipated or made obvious by any of the known prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634